ARNOLD, Judge.
The narrow question presented by this appeal is whether a clerical error by a tax supervisor’s office is an immaterial ir*334regularity under G.S. 105-394 so as not to invalidate the tax levied on the property. We hold that it is.
G.S. 105-394 contains a broad statement that is intended to cover cases like the one before us where there is no dispute that but for the clerical error, the tax would have been valid. The statute reads in part:
Immaterial irregularities in the listing, appraisal, or assessment of property for taxation or in the levy or collection of the property tax or in any other proceeding or requirement of this Subchapter shall not invalidate the tax imposed upon any property or any process of listing, appraisal, assessment, levy, collection, or any other proceeding under this Subchapter.
Examples of immaterial irregularities are listed including “(11) Any other immaterial informality, omission or defect on the part of any person in any proceeding or requirement of this Sub-chapter.” We hold that the transposing error in this case is an “immaterial irregularity” within the meaning of the statute.
Although our holding means that the county will be able to go back two years (from 1978 to 1976) to correct its own error, it should be remembered that under the Machinery Act, G.S. 105-271 to -395, all property is subject to taxation unless subject to an exemption. See G.S. 105-274(a). “Exemption from taxation is exceptional. It needs no citation from reiterated precedents that such exemptions should be strictly construed. . . .” United Brethren v. Commissioners of Forsyth County, 115 N.C. 489, 497, 20 S.E. 626, 627 (1894).
The taxpayer is correct when he cites Winston-Salem Joint Venture v. City of Winston-Salem, 54 N.C. App. 202, 282 S.E. 2d 509 (1981), disc. rev. denied, 304 N.C. 728, 288 S.E. 2d 803 (1982), for the proposition that tax statutes are to be strictly construed against the taxing authority. But that is only when the statute is susceptible of two constructions, unlike this case where G.S. 105-394 is clear and uncomplicated.
We are not persuaded by the cases cited by the taxpayer because they deal with fact situations which are distinguishable from the case before us.
*335The argument that a taxpayer who deliberately attempts to hide his property is in a better position than the victim of a clerical error, since the taxing authority can only go back five years under the “discovery statute” G.S. 105-312(g), is not for us to decide. If a time limit is to be put on the assertion of immaterial irregularities by taxing authorities under G.S. 105-394, that is a task for the General Assembly and not this Court.
Affirmed.
Judges Martin and Whichard concur.